department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service i cincinnati oh legend b state c date of formation d percent number dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of b on c per your articles of incorporation you were formed to provide a market where local farmers producers crafters artisans and nonprofit groups come together to offer a variety of fresh produce and related products directly to the public the market connects the community with local food growers and producers and encourages social gathering and community building per your bylaws your purpose is to act on behalf of your members to administer operate and promote the market as a sales outlet for the local producers of farm produce as well as other crafts and goods approved for sale by your board_of directors you operate a farmers' market year-round once or twice per week depending on the season this activity accounts for approximately d percent of your time your remaining time is used to hold a farm to table dinner an event which serves both as a fundraiser and a means to connect the community with local farmers with all products used in the dinner being locally grown or produced you have an agreement with the town for the free use of local parks to hold your spring-autumn market the winter market takes place at a church in order to sell goods at your market a vendor must apply and be accepted as a member any local landowner or resident whose goods meet your guidelines is eligible to become a member and to sell at your market space permitting the number of vendors already selling a similar product may affect the chances of a membership application being accepted members have voting rights all items for sale at the market must be homegrown handmade and or vendor-created from locally owned operations the purchase or other acquisition of items that are not produced by the vendor for resale at the market is strictly prohibited and will lead to the immediate termination of membership there are five vendor categories farmer grower they make up the majority if your vendors producer this category is distinguished from the farmer grower and consists of those who sell prepared - foods for human consumption such as baked goods canned goods cheese butter etc artisan crafter this category makes up only a small percentage of total market stalls prepared food vendors who create prepare food on site non-profit organizations one stall only e vendors pay membership and stall fees except for the non-profit organizations which are not charged a fee there is space for only one non-profit organization the membership fees are the primary source of your revenue the vendors can pay for their stall for the whole season or on a daily basis you also generate additional funds from the farm to table dinner and from a food stand you maintain at the market funds are mainly expended to operate the market including wages for the market manager signage licensing office expenses and insurance additional expenses are associated with the farm to table dinner and contributions including a recent donation to the town for playground equipment law sec_501 of the code provides for the exemption from federal_income_tax of labor agricultural or horticultural_organizations sec_1_501_c_5_-1 describes organizations covered by code sec_501 as labor_agricultural_and_horticultural_organizations that have no net_earnings inuring to the benefit of any member and have as their object the betterment of the conditions of persons engaged in those pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations revrul_66_105 1966_1_cb_145 held that an organization composed of agricultural producers whose principal activity is marketing livestock as an agent for its members does not qualify for exemption the sale of members’ products with the return to them of the sale proceeds is neither an object nor an activity within the ambit of sec_501 of the code therefore the organization does not meet the requirements of sec_1_501_c_5_-1 and is not exempt under sec_501 revrul_74_195 1974_1_cb_135 held that a nonprofit organization formed to manage graze and sell its members’ cattle did not of itself better the conditions of those engaged in agricultural pursuits improve the grade of their products or develop a higher degree of efficiency in their operations within the meaning of letter rev catalog number 47628k sec_501 of the code the principal purpose of the organization was to provide a direct business service for its members’ economic benefit the organization was denied exemption under sec_501 of the code revrul_77_153 1977_1_cb_147 held that a nonprofit organization that owns and operates a livestock facility and leases it to local members of a nonexempt national association of farmers for use in implementing the association’s collective bargaining program with processors does not qualify for exemption as an agricultural_organization the operation and leasing of a facility for collecting weighing sorting grading and shipping of livestock the organization’s principal activity is the providing of a business service to those members who make use of the national association’s collective bargaining program this service merely relieves the members of the organization of work they would either have to perform themselves or have performed for them such activity does not serve an exempt_purpose of an agricultural_organization under sec_1 c - accordingly the organization does not qualify for exemption from federal_income_tax under sec_501 of the code as an agricultural_organization application of law you do not meet the requirements to be exempt under sec_501 of the code as described in sec_1_501_c_5_-1 because your activities are not aimed at the overall betterment of conditions within the farming industry rather you provide an economic benefit for your members you are providing for a fee a location as well as related advertising for members to sell their goods where members would otherwise have to promote and sell their goods themselves you are relieving them of this responsibility by providing the service of operating the farmers’ market an organization whose principal activity is the provision of a business service for its members is precluded from exemption under sec_501 you are similar to the organization in revrul_66_105 because acting as an outlet for the sales of members products where the proceeds are returned to the members neither an object nor an activity within the ambit of sec_501 of the code also like the organization described in revrul_74_195 you are providing an outlet for sales of members’ products this is a direct business service for the members’ economic benefit you are not bettering the conditions of those engaged in agricultural pursuits improving the grade of their products or developing a higher degree of efficiency in their operations your primary activity of operating a market for the sale of members’ products precludes exemption under sec_501 of the code you are also like the organization described in revrul_77_153 your operation of a farmers’ market to facilitate the sale of member products is the providing of a business service for members the service merely relieves your members of work they would either have to perform themselves or have performed for them and does not serve the exempt_purpose of a sec_501 agricultural_organization your position you said that your operations are similar to those of the farm bureau described in revrul_57_466 due to your location limited growing season and local emphasis on forestry hunting and fishing the agricultural resources in your local area are very limited for example schools in the area don't have agricultural programs and communities don't have ffa chapters or 4-h clubs your members come from a wide region one letter rev catalog number 47628k ‘ encompassing a number of counties and provide a diverse resource for agricultural information expertise and experience community members students and organizations can ask questions as well as seek information and advice from any of your members in addition you cooperate with local organizations such as providing compost for a daycare center to develop a learning garden giving farm tours to local schools and service organizations providing resources for student projects and serving as guest speakers at local meetings and events for these reasons you contend that you are a primary source of agricultural information and education and that your activities advance and improve agriculture in addition to the educational activities explained above you also actively market the products of your members in a manner you believe to be similar to the cited farm bureau our response to your position although you engage in activities to educate the community on agricultural subjects such activities are incidental to your primary activity of promoting and operating a marketplace so that your member-vendors can more readily sell their products this primary activity constitutes the provision of a direct business service to your members for their economic benefit and precludes exemption under sec_501 of the code regarding the farm bureau described in revrul_57_466 although its charter provides that it may market agricultural products for producers there is no indication in the revenue_ruling that it actually engages in any such activity even if it were to do so the facts presented in the ruling suggest that the educational activities traditionally conducted by farm bureaus would make up that organization's primary activity thus qualifying it for exemption under sec_501 despite the organization also being engaged in minor activities that may be unrelated to its exempt_purpose conclusion based on the information provided we conclude that you are not operated as an organization described in sec_501 of the code you were not formed to better the conditions of farmers as a whole to improve the grade of their products or to develop a higher degree of efficiency in their respective occupations rather you were formed to provide a direct business service for your members’ economic benefit accordingly you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47628k e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47628k if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
